Citation Nr: 9917160	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-50 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral trenchfoot, currently rated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney-
At-Law



ATTORNEY FOR THE BOARD

J. R. Moore




INTRODUCTION

The veteran had verified active military service from 
December 1942 to November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision of the RO.  

In a decision dated in December 1997, the Board denied the 
veteran's claims for an increased rating for the service-
connected bilateral trenchfoot and bilateral hearing loss.  
The veteran then appealed those denials to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court").  In an unpublished order dated 
November 10, 1998, the parties filed a joint motion to remand 
the issue of increased rating for the service-connected 
bilateral trenchfoot back to the Board and to dismiss the 
issue of a compensable rating for the service-connected 
bilateral hearing loss.  Therefore, the only issue currently 
before the Board is the issue of increased rating for the 
service-connected bilateral trenchfoot.



REMAND

The veteran's bilateral trenchfoot is currently rated under 
Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 
7122.  This diagnostic code was revised effective on August 
13, 1998.  63 Fed. Reg. 37778-37779 (July 14, 1998).  As 
noted by the Court, the Board and the RO have not yet 
considered the revised criteria in evaluating the veteran's 
claim.

In Karnas v. Derwinski, the Court stated that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran must be evaluated under the more 
favorable of the two criteria.  Consequently, in light of 
Karnas, a contemporary VA examination, in accordance with 
both the old and the newly implemented diagnostic criteria, 
is necessary.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development: 

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names, addresses, and dates of treatment 
by all health care providers (VA and non-
VA) who have treated him for bilateral 
trenchfoot post-service.  When the 
veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting their treatment which 
are not currently in the claims folder.  
38 C.F.R. § 3.159.  All records obtained 
should be associated with the claims 
folder.  

2.  The veteran should undergo a VA 
examination to determine the severity of 
his service-connected bilateral 
trenchfoot.  The claims folder should be 
provided to and reviewed by the examiner.  
The RO should provide the doctor with a 
copy of both the old and new rating 
criteria for bilateral trenchfoot.  The 
doctor should report findings responsive 
to both rating criteria.  

3.  Then, the RO should again adjudicate 
the issue of an increased rating for the 
veteran's service-connected bilateral 
trenchfoot.  In its adjudication of this 
issue, the RO should apply the new and 
old rating criteria for bilateral 
trenchfoot.  The rating criteria which 
allows for the higher evaluation should 
be applied.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate decision 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


